 1

 2                               UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA
 4
                                                   ***
 5    KYLE SIMMONS,                                  Case No. 3:19-cv-00382-LRH-CLB

 6                                          Plaintiff, ORDER

 7           v.

 8    NEVADA SYSTEM OF HIGHER
      EDUCATION, and THE BOARD OF
 9    REGENTS OF THE NEVADA SYSTEM OF
      HIGHER EDUCATION, and TRUCKEE
10    MEADOWS COMMUNITY COLLEGE, and
      DOES I-X, inclusive,
11
                                        Defendants.
12

13          On February 6, 2020, the court entered an Order granting defendants’ motion to dismiss
14   plaintiff’s Complaint in its entirety but provided plaintiff with 30 days to file an amended
15   complaint. ECF No. 32. Plaintiff did not do so; therefore, defendants filed a motion for the court
16   to enter judgment in its favor on March 10, 2020. ECF No. 33. Plaintiff has not responded to this
17   motion—any response was due by March 24, 2020. See id. Accordingly, defendants filed a Notice
18   of Entry of Order on the same day. ECF No. 34.
19          Because plaintiff has not filed an amended complaint within the court ordered time, and
20   because the court previously dismissed plaintiff’s complaint, IT IS THEREFORE ORDERED that
21   defendants’ motion to enter judgment (ECF No. 33) is GRANTED.
22          The Clerk of Court is directed to enter JUDGMENT in favor of the defendants.
23

24          IT IS SO ORDERED.
25          DATED this 25th day of March, 2020.
26

27                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
28
                                                      1
